[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION ON NOTION FOR SUMMARY JUDGMENT
The motion for summary judgment is denied. There is no contention by the defendants that the employer failed to intervene within thirty days after receipt of notice (General Statute § 31-293). See the propriety of intervention under these present circumstanced per Gunliacci v. Mayer, 218 Conn. 531
(1991), where the injury was sustained in February 1983 (p. 534), and employer's intervention took place on March 21, 1989 (p. 577). See also Hannon v. Meridan Square Partnership, 16 Conn. Law Rptr. No. 18, 560 (7/1/96); Corbeil v. Russ Street Associates, 13 Conn. Law Rptr. No. 14, 441 (August 1995); Concoran v. Hurtzka, No. CV-92-030462, Superior Court, Milford; Fitzgerald v. MountSinai Hospital, No. CV-93-0523363, 2/19/97 Superior Court Hartford.
L. Paul Sullivan, J.